     Case 5:20-cv-00077-TKW-MJF Document 20 Filed 02/08/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

MORGAN ALLEN ARMSTRONG,

      Plaintiff,

v.                                                 Case No. 5:20-cv-77-TKW/MJF

S. JOHNSON, et al.,

      Defendant.
                                             /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 19). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge that this case should be dismissed based on Plaintiff’s failure to

comply with court orders and failure to prosecute. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED, and the Clerk shall close the case file.

      DONE AND ORDERED this 8th day of February, 2021.

                                           T. Kent Wetherell, II
                                       T. KENT WETHERELL, II
                                       UNITED STATES DISTRICT JUDGE
